       Case 3:20-cv-11765-MGM Document 12-5 Filed 10/06/20 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                   )
 MASSACHUSETTS FAIR HOUSING                        )
 CENTER and HOUSING WORKS, INC.,                   )
                                                   )
                Plaintiffs,                        )
                                                   )
                 v.                                )
                                                     Civil Action No. 3:20-cv-11765
                                                   )
  UNITED STATES DEPARTMENT OF
                                                   )
  HOUSING AND URBAN DEVELOPMENT
                                                   )
  and BEN CARSON, Secretary of the
  Department of Housing and Urban                  )
  Development,                                     )
                                                   )
                Defendants.                        )
                                                   )
                                                   )

                       DECLARATION OF ANDREW DEFRANZA

I, Andrew DeFranza, upon my personal knowledge, and in accordance with 28 U.S.C. § 1746(2),
declare as follows:

   1. I am over the age of eighteen. This declaration is made based on my personal knowledge
      and business records kept by Harborlight Community Partners (“HCP”).

   2. I serve as the Executive Director of HCP, a nonprofit community development
      corporation that develops, manages, operates and advocates for affordable, inclusive
      housing in Massachusetts’ north shore. Our Mission started with the First Baptist Church
      in Beverly in the 1960s and today, manifests in our collaboration with communities to
      cultivate just, equitable, and sustainable housing opportunities vital to the health and
      strength of our entire region. By focusing on the housing needs of underserved
      populations and creating, preserving, and operating safe, affordable housing with
      supplemental supportive services, HCP strives to make homes available to all, because
      everyone deserves a home.

   3. Advocacy and education are a critical part of our efforts. In particular, HCP works with
      our state delegation in Beverly, Massachusetts to promote affordable housing production
      and preservation through legislation and reform efforts at local, state, and federal levels,
      works with local communities, housing groups/trusts, and concerned citizens to foster
      economically and racially diverse communities, and pushes municipalities to fulfill a fair
      share of affordable housing opportunities in their communities.
       Case 3:20-cv-11765-MGM Document 12-5 Filed 10/06/20 Page 2 of 4




   4. In my role as Executive Director of HCP, I oversee all of our operations, including
      working with our state delegation on zoning issues and identifying sites for future
      affordable housing developments, and supervise our staff.

The Impact of the Challenged Rule on HCP and Its Client Communities

   5. I understand that HUD has issued a final regulation on the disparate impact provisions of
      the Fair Housing Act (the “Final Rule”), and I have reviewed the rule.

   6. The Final Rule will have a number of negative impacts on protected classes. In particular,
      the Final Rule will frustrate the efforts of organizations like HCP to combat
      discriminatory zoning policies that inhibit the development of affordable housing, thus
      perpetuating racial and economic segregation and restricting housing choice.

   7. In Massachusetts, every community is permitted to create its own zoning regulations,
      which means that developers like HCP must navigate 351 different zoning policies.
      These policies can stop our work in its tracks—if there is no zoning allowance for
      multifamily housing, for example, we can neither permit nor build a multifamily
      building.

   8. A considerable percentage of HCP’s time and resources is spent pushing municipalities to
      adopt or allow zoning policies that would enable the creation and preservation of
      affordable housing. In our experience, restrictive zoning policies, which include but are
      not limited to limitations on height, setback, lot size, or multifamily use, enforce and
      perpetuate historic, government-sanctioned discrimination, erecting an invisible gate on
      White, wealthy communities across the state. A number of municipalities in Essex
      County were developed through single-family zoning and implicit or explicit policies that
      kept out homeowners of color. When White property owners oppose zoning variances or
      permitting multifamily buildings, the effect of their actions is to keep their communities
      White and wealthy.

   9. In our advocacy and community education work, we continually point to the
      discriminatory nature of these zoning protections, which have a disproportionate effect on
      several protected classes. Our senior and supportive senior housing provides homes for
      elderly individuals; our family housing has a growing percentage of families of color and
      some with disabilities, while our individual and individual supportive housing is home to
      many with addiction and mental health struggles.

   10. By building affordable housing across the state, rather than exclusively in a few
       communities, HCP expands housing choice and provides access to marginalized
       populations to a range of amenities, including green space, public transportation, and
       high-quality primary care, that form critical social determinants of health and well-being.

   11. In the hundreds of community meetings we have attended for projects across the state,
       residents pushing for the strict enforcement of restrictive zoning policies have used coded
       or even openly racist language to describe their concerns. For example:
    Case 3:20-cv-11765-MGM Document 12-5 Filed 10/06/20 Page 3 of 4




       a. When HCP sought to build 100 units of affordable housing in Hamilton,
          Massachusetts, a resident expressed shock that a developer would consider
          building affordable housing “near a school,” even though the building would have
          been home to dozens of children.
       b. A resident once stated in a meeting that they were “concerned about undesirable
          people moving in from Lynn,” a majority-minority city.
       c. A resident once stated their family was “concerned about the volume of kids in
          special ed in this project.” Other residents have expressed that the local school
          system would be “overwhelmed” by an influx of children from low-income,
          minority communities.
       d. Many residents have expressed that they “wouldn’t feel safe” with residents of an
          affordable housing project “in their neighborhood.”

12. In effect, restrictive zoning regulations place power with extant landowners, who, due to
    decades of government-sanctioned discriminatory policies, are disproportionately middle-
    or high-income and White. This power is only counterbalanced by tools like the 2013
    disparate impact regulation, which is an important mechanism for pushing municipalities
    to adopt more just and equitable zoning through advocacy or legal action, and the
    Affirmatively Furthering Fair Housing Rule, which placed some of the impetus for
    undoing the effects of segregation on municipalities.

13. In the absence of the Affirmatively Furthering Fair Housing Rule, the Final Rule will
    provide cover to cities and towns who use zoning regulations to create gated
    municipalities, to recreate the effects of redlining and racially restrictive covenants
    through facially neutral but nonetheless discriminatory means.

14. In addition, HCP has been told countless times that an extant zoning regime is not
    discriminatory but is merely in place to protect the value of landowners’ homes—even
    though there is often no support for the proposition that housing prices will decrease if
    multifamily housing is constructed.

15. By enabling defendants to evade liability or even review if they can allege that the
    challenged policy serves a business or profit interest, HUD is ensuring that advocates will
    be unable to challenge discriminatory zoning practices that perpetuate segregation, as the
    agency is endorsing the commodification of exclusion.

16. In turn, this will make it near-impossible for developers like HCP to fulfill their mission
    of providing affordable, multifamily housing. Currently, over 75% of the Commonwealth
    of Massachusetts cannot be used for multifamily housing, even as the Commonwealth
    has acknowledged that developers need to build at least 17,000 unit for the next two
    decades to secure the kind of housing necessary to accommodate Massachusetts workers,
    retirees, students, and families. Without the ability to challenge or push for reforms to
    local zoning, we will never be able to accomplish that goal.
Case 3:20-cv-11765-MGM Document 12-5 Filed 10/06/20 Page 4 of 4
